Hon. Jaok C. Altaralr          Opinion No,. V-102
    County Attorney
    Johnson County                 Re:   Redemption Of COUti-
    Cleburne, Texas                      house refunding bonda
I                                        iseued in 1923
    Dear Sir:
                We hare received your letter      of March 6,
    1947, which we quote in part as follows:
           “The County of Johnson issued oertain
          Court House Refunding Bonds dated April
          10, 1923, and due April 10, 1947.     In
          Ootobsr, 1945, the County called in the
          outstanding County Court House Ref’und-
          iog Bonds.   One holder of these bonds
          has refused to submit them and has de-
          manded payment or principal   and interest
          to maturity date.    QDMTION: In view of
          the deoision  handed down January 29,
          1947, by the Supreme Court of Texas in
          the cam or the State National Bank of
          El Paso va. Tarrant County, Texans does
          Johnson County have the right to oall in
          the outstanding County Court House Re-
          iunding Bonds?*
                  We have examined the oxigisal     transoript
    covering these bonds whioh is on file in the Comptrol-
    ler t s Department.   It is noted that the,bonds were
    made payable serially    from 1925 to 1953, inclusive.     We
    awnma that in your letter you have refcrenoe        to thm
    $7,000.00 of boada.(Nos.     96 to 102, inolusiva)   whioh
    mature on April    10, 1947.    The tranaoript  shows that
    no option of redemption prior to maturity was included
    in the bonds.    Therefore,   if they can be redeemed prior
    to their maturity date, the authority au& come from
    operation of law.
                 The reoord showe that the bond8 were is-
    sued to refund $150,000 "Johnson County Courthouse
    Bonds," dated October 10, 1912, due and payable forty
    years from their date, Rwith option reserved to redeem
HQJP.Jack C. Altaras    - Page 2   (V-102)


said bonds at any time after TEN YURS ifem their date.”
The authority toissue'the     refunding bonds was round in
A$',;,';  657, Chapter 3, Title 18, Revised Civil Statutes
         e Yoreever,  it is expressly   stated in Sestion I
of the bond erdsr and in the bonds themselves that the
bonds were issued under the authority     of the Oonditu-
tion aad Laws of the State of Texas, *partiaularly      Ar-
ticle 657, of Chapter 3, Title     18, Revised Ciril Stat-
utes of Texas of 1911 e . ." Artiols      657 provided as
follows:
        "Art. 457.    Old bonds of legal issue may
        be substituted    by new. h- Where bonds have
        been legally   issued,  or nay be hereafter
        issued, by shy county for any of the pur-
        poses mued in Article, 610, new bond8
        beariag the same or a lower rate of inter-
        est nay be issued ia conformity    with ex-
        iatiag law, in 114~ thoreof.     (Acts 1693,
        p* ll2.   A&d 1901, p. 16.)"
             The original -bonds were issued   under the
authority  of Article  610, Chapter 1, Title   18, Revised
Civil Statutes ~of 1911.
              Article 611, which wae part of Chapter 1 of
Title   18, provided as follows:
        "Art. 611.   To run not exceeding forty
        years; redoenable when. -hAll bonds issued
        under this chapter ahall rim not sxceed-
        ing forty years, aud shall be redeemable
        at the pleasure of the county at any time
        after five years after the issuance of
        the bonds, or after any period not exoeed-
        ing ten years, wh;toh.may be fixed:by   the
        oommissioner~q court.    (dots 1893, p. 112, 1”
        (Emphasis added)
             The Supreme Court of Texas in the case of
Cochran County v. Mann, 172 S. X;'. (2d) 689, in inter-
preting Article  611 held as follows:
        "As we eonatrue the above statute,   where
        bonds are issued under the ohauter there-
        in referred  to, if the Commissioners'
        Court at the time the bands are issued
        makes no provision  oonoerning its right
        to rode.6 the bonds prior to their matur-
   Hon. Jack C. Altaras      - Page 3    (V-102)



          ‘ity, they ma7 be redeemed at the pleasure
           of the ooanty at any time aiter fire years
           arte,r the issuance thereof.:,   HoweVer, the
           Commissioners! Court my, by an approprl-
           ate order entered at the tihe the bonds
           are Issued, postpone the date after whioh
           the”bonds may be redeemed to not exeeedlhg
           ten years from the date of their isauaneeO
           The .bonds are redeemWe,      in all, went, at
           not eroeeding ten yeara rroa the date of
           their iasuanoe,,‘~ Dallas C0uBty.Y. Loakbart,
           ;gk$e Trealmrer,   I.28 Tex. 50,  96 9.1; 2nd
                  (aphada    added):~
                   Earever     the abhnmon County !Courthonae Re-
  ‘funding Bends were Issued in 1923. arler ‘the-authority
  ~0r Ilrtlal+    657 .tilsh appeared in a dirreront        ohapter.
   15 the 1925 revision        of’ Texas i3tatuteai Artlole    657 wati
   plaoed’ in the laae chapter with Articl.er ‘610 and, 61.1.
   In the Revised Civil Statutes of 1925 ,these statutes
   appear-in,Ohaptsr       2.of Title 22 as Arti.          7b8 (610),
   720  (611).    and 726 (957).      The ‘Supreme Oaurt$r the
   oa8e’or Bexar oouaty Y'. .Bellerr         178 ,S. w,. (ad) 505,        i
   hold that ,thi redergtlon        prmid~ae     Of &tiele    720 ‘ipi
” plkd     to’ all bolaas fswed under Ohapts 2 l,f Tit10 22,
   whioh idolu#od rowrg             bonds issued L der the author-
  ‘ity or .APtioIe 725. ,ti that chapto+.
                 We haYa stated borore, howover, that tho
   refunding bonds tmder oonsideratlon.were      lsauod i& 1923
   under the l  uthor,itV of Ariiiale~ 057; whloh appeared in a
   diftrrent   ohaptor irom~Az=tlole f311~, and as stated by
   th,e ‘SuPrems ceurt :in the 0464 0r at4te mat10541 Bank or
   241 Pad Y.' Tarrant County, Texhs, 199 9. 3. (2d) 152:,
          eWe are here conatrul~  ‘the applloahle. stat-
          utes as they existed in 1922, when, the fund-
          ing bonds InVolved in this ault w4r4 lsmmd.”
   The statutes   were the same in 1923 as ‘in 1922*
                X5 the Tarrant Oounty ease t,he ~i,dentloal    log-
   al quest,ion am thr one under oonslderation    was berore
   tha Bnpreme Court+ Tartint~ Qot@ty~ had. ,lssued refunding
   bonds in 1922 under the .autherity ~of’Artlole   657.    Ro
   right or prior rede.mptlon was retalnod in those bond@.
   The Court held as fo~llats:
Hon. Jack C. Altaras   - Page 4   (V-102)


      “. . . It is undisputed that the right
      to redeem such bonds before the aatur-
      ity dates staateaia suah bonds was not
      reserved in the bonds or in the orders
      of the Ceiamissioners'   Court authorizing
      their issuaaoe.    The redmptien   article,
      Article   611 of Chapter 1 of Title 18 of
      the 1911 statutesi   provides that 'all
      bonds issued under this chapter ahall
      be redeelpable' within a certain period
      of time.    It is quite obvious that that
      article   does not by its ewu term apply
      to bonds issued under any other chapter.
      Jefferson   County v. Sellers,  142 Tex.
528, 180 S. W. (2d) 138; Gavin v. Potter
      County (Civ. App.), 187 5. W. (2d) 705
      (writ refused)   . . .'*
        . . .

      "We have conoluaed that the redemption
      provisions  of Article 611 6f the Retised
      Civil gtatuter of 1911 applied bnly to
      bonds issued uuder Chapter 1 of Title.
      15 of the 1911 Revised Civil Statutes,
      and cannot be applied to funding la4mb1
      Issued under Chapter 3 of Title 12 or
      the 1911 Revised Civil Statutes."




            As the Johnson Ccunty Courtheuso
     Refunding Bonds, dated April 23, 1923,
     contained no eptFon or prier redemp-
     tion, under the decisioa  of the Supreme
     Court of Texas in the case of State %a-
     tional Bank of El Paso v. Tarrant County,
     199 S.% (Ed) 152, the outstanding bonds
     of such issue are net subject to redemp-
     tion prior to maturity, and the CO~DILS-
     sienere'  Court of Jehnsos County has no
     right to call in suoh sutstaading bonds
     prior to maturity.   Of ooureel; such
.. .

       Bon. Jack C. Altaras   - Pags 5   (V-102)


             bonds may be redeeoled before aatmity
             with the consent of the holdars there-
             Of.

                                    Very truly     yours
                               ATTORNEY
                                      GEWERAL
                                            OF TXAS



                               -”


                                    George WKsSparks
       GWS-stwb                     Assistant




                               ATTORNEY
                                      GBtWtAL OF Tpus